ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Benjamin W. Gulick, successfully passed the essay portion of the Louisiana Bar Examination. However, the Committee on Bar Admissions (“Committee”) declined to certify him for admission to the Bar based upon character and fitness concerns relating to his diagnosis of alcohol dependency and his record of drug- and alcohol-related arrests and citations. Petitioner then applied to this court, seeking admission to the practice of law.
After reviewing the evidence and considering the law, we conclude that at this time, petitioner has failed to meet his burden of proving that he has good moral character and fitness to practice law. See Supreme Court Rule XVII, § 5(D). Accordingly, it is ordered that the application for admission be and hereby is denied. Pursuant to Supreme Court Rule XVII, § 9(D)(13), petitioner may not re-apply for admission until he can demonstrate at least a one-year period of sobriety and compliance with the terms and conditions of his contract with the Lawyers Assistance Program, and in no event less than one year from the date of this judgment.
ADMISSION DENIED.